DETAILED ACTION
Claims 1-18 are pending as amended on 10/21/19.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This includes terms such as “relative adjusting drive means” (a conventional “translational” linear drive running “perpendicular” to the shafts which is “electromotive or hydraulic or pneumatic”) and “drive means”/”braking means” (a conventional “electric motor”/”motor brake” for a rotating shaft).


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with George Coury on June 7, 2021.
The application has been amended as follows: 


1. (Currently Amended) A supply device (3) for supplying several substrate strips (10, 10'; 11, 11') to a double-belt press (2) for pressing the substrate strips (10, 10'; 11, 11') together, comprising several unwinding stations (4, 5) each comprising an unwinding shaft (6, 7) for receiving a respective substrate strip roll (8, 9) and serving to unwind the substrate strips (10, 10'; 11, 11') from the respective substrate strip roll (8, 9), at least one of the unwinding stations (4) comprising a force-measuring device with a measuring shaft (16, 17) around which a corresponding one of the substrate strips (10, 10'; 11, 11') , between a relative guiding position for guiding of the corresponding substrate strip (10, 10'; 11, 11') from [[the]] a corresponding roll of the substrate strip rolls (8, 9) under gravity through a gap between the measuring shaft (16, 17) and the auxiliary shaft (18, 19), and a relative operating position defining a pre-defined and/or pre-definable wrap angle (y) of the corresponding substrate strip (10, 10'; 11,  11') around the measuring shaft (16, 17) by means of relative adjusting drive means.

3.    (Currently Amended) The supply device according to claim 1, wherein the measuring shaft (16, 17) is disposed so as to be fixed and the auxiliary shaft (18, 19) can be moved relative to the measuring shaft (16, 17) at a variable distance between the relative guiding position and the relative operating [[adjusting]] position by means of the relative adjusting drive means.

7.    (Currently Amended) The supply device according to claim 1, wherein the at least one unwinding station (4) has brake means, formed by [[the]] an unwinding drive means, for applying a braking torque to the corresponding one of the substrate strip rolls (8, 9), the brake means being controllable via the drive means depending on a sensor signal of the force-measuring [[means]] device for adjusting the braking torque depending on the traction acting on the substrate strip.

8.    (Currently Amended) The supply device according to claim 1, wherein a deflection shaft (24, 25) around which the corresponding one of the substrate strips (10, 10'; 11, 11') can be wrapped is disposed at [[the]] an outlet side of the measuring shaft (16, 17) for defining a pre-defined and/or pre-definable outlet angle (p) of the corresponding one of the substrate strips (10, 10'; 11, 11') from the measuring shaft (16, 17).

10.    (Currently Amended) The supply device according to claim 1, wherein a clamp shaft (22, 23) is assigned to the measuring shaft (16, 17) and wherein the clamp shaft (22, 23) and the measuring shaft (16, 17) can be moved relative to one another towards one another and away from one another via adjusting drive means between a relative spaced position in which the corresponding one of the substrate strips (10, 10'; 11, 11') can be guided, transferred, through a gap between the clamp shaft (22, 23) and the measuring shaft (16, 17), 

12.    (Currently Amended) A system (1) comprising a supply device (3) according to claim 1, wherein said double-belt press (2) is disposed downstream of the supply device (3) for pressing the several substrate strips (10, 10'; 11, 11') together.

according to claim 12, wherein [[a]] the respective substrate strip roll (8, 9) is disposed on the unwinding shaft (6, 7) of [[an]] the at least [[first]] one unwinding station (4), and wherein the auxiliary shaft (18, 19) and the measuring shaft (16, 17) are moved into the relative guiding position by moving the auxiliary shaft (18, 19) relative to [[the]] a fixed measuring shaft (16, 17), and wherein the corresponding substrate strip (10, 10'; 11, 11') from the substrate strip roll (8, 9) is guided under gravity through the gap between the auxiliary shaft (18, 19) and the measuring shaft (16, 17), by driving the unwinding shaft (6, 7), and a wrap angle (x) of the substrate strip (10, 10'; 11, 11') around the measuring shaft (16, 17) is adjusted by moving the auxiliary shaft (18, 19) and the measuring shaft (16, 17) relative to one another into the relative operating position.

14.    (Currently Amended) The method according to claim 13, wherein the corresponding substrate strip (10, 10'; 11, 11') is clamped between the measuring shaft (16, 17) and [[the]] a clamp shaft (22, 23) and is driven by the measuring shaft (16, 17) and the clamp shaft (22, 23) [[and/or]] and the corresponding substrate strip is transferred towards the double-belt press (2) by means of [[the]] a transfer means (12), in such a manner that the substrate strip (10, 10'; 11, 11') is moved against [[the]] a deflection shaft (24, 25) at [[the]] an outlet side by the transfer means (12).

15.    (Currently Amended) The method according to claim 13, wherein a braking torque which is controlled depending on the force measured by means of the measuring shaft an unwinding drive means for driving the unwinding shaft (6, 7).

17.    (Currently Amended) The supply device according to claim [[1]] 7, wherein the brake means apply a braking torque to the unwinding shaft (6, 7).


Allowable Subject Matter
Claims 1-18 are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest a substrate strip supply which unwinds strips from a supply toward a force measuring device which comprises a measuring shaft & auxiliary shaft, wherein said shafts are relatively moveable between a strip guiding position where the strip is guided under gravity through a gap between the shafts and an operating position which defines a wrap angle around the measuring shaft in combination with the other instantly claimed features.  This limitation is present in independent claims 1, 12 & 13, and thus renders these and all associated dependent claims allowable.  The closest prior art teaches various other strip feeding means with measuring shafts or moveable web feed rollers (US 6,386,477, US 9,309,081, US 2008/0223973, US 3,106,360), but not the unique devices/methods of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661.  The examiner can normally be reached on M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745